Citation Nr: 1609237	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to a higher initial rating for coronary artery disease (CAD), status post bypass graft, in excess of 10 percent from January 1, 2008 to November 20, 2014, and in excess of 30 percent beginning November 20, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to June 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the RO in St. Louis, Missouri, which granted service connection for CAD and assigned a noncompensable (0 percent) rating, effective May 31, 2007, and denied an increased rating in excess of 20 percent for diabetes mellitus.  The file was subsequently transferred to the RO in Boston, Massachusetts. 

During the pendency of the appeal for a higher initial rating for the 
service-connected CAD, a September 2008 rating decision granted a 10 percent disability rating for the CAD disability with an effective date of January 1, 2008.  Subsequently, a February 2015 rating decision granted a 30 percent disability rating for the CAD disability with an effective date of November 20, 2014.  As the Veteran disagreed with the initial rating assigned following service connection for the CAD disability, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit for the CAD disability, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

This case was first before the Board in July 2011, where the Board remanded the issues on appeal for additional development, to include obtaining a VA examination.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the July 2011 remand as to the issue of service connection for CAD, and an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).
The Veteran requested a hearing before the Board.  The requested hearing was scheduled for November 2010; however, the Veteran failed to appear.  As such, the hearing request is deemed withdrawn.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of a higher initial rating for coronary artery disease, status post bypass graft, in excess of 10 percent from January 1, 2008 to November 20, 2014, and in excess of 30 percent beginning November 20, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period, the Veteran's diabetes mellitus type II with erectile dysfunction and left eye retinopathy has been managed by the use of insulin and restricted diet; regulation of activities was not required to control diabetes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and left eye retinopathy have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In June 2007, a VCAA notice letter informed the Veteran of the evidence generally needed to support an increased rating claim, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The June 2007 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA examinations in July 2007 and November 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for Diabetes Mellitus Type

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

The Veteran is in receipt of a 20 percent disability rating under Diagnostic Code 7913 for diabetes mellitus type II for the entire initial rating period.  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified rating.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski,      1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran has contended that the service-connected diabetes mellitus type II is worse than the 20 percent disability rating contemplates.  In a February 2008 notice of disagreement, the Veteran wrote that he is entitled to at least a 40 percent disability rating because he had been on insulin since the 1990s, is on a restricted diet, and was experiencing a decrease in regular activities.  

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated for any period.  The Board finds that, for the entire rating period on appeal, diabetes mellitus type II has been managed by the use of insulin and restricted diet; regulation of activities was not required to control diabetes.  

Various VA treatment records show the Veteran was prescribed insulin and directed to follow a diet and exercise program to manage the diabetes mellitus.  A May 2007 VA treatment note reflects the Veteran was instructed to follow a restricted diet, which included low cholesterol and low fat.  A June 2008 VA treatment note reflects the Veteran reported walking less than a mile a day, no chest pain, and no difficulty walking up stairs. 

The July 2007 VA examination report reflects that the Veteran reported using insulin twice a day to manage diabetes.  The VA examiner noted that the Veteran was not restricted in ability to perform any activities.  The Veteran reported intermittent blurred vision and impotence.  The VA examiner noted no signs of skin disease or history of diabetic ketoacidosis, symmetric breath sounds, and a normal peripheral nerve examination.  The VA examiner diagnosed the Veteran with hypertension and blurred vision secondary to poor glucose control.  The VA examiner opined that the Veteran's current hypertension was not a complication of diabetes.   

At the November 2014 VA examination, the Veteran reported using insulin more than once per day.  The Veteran also reported exercising with a "casual walk," including carrying groceries home.  See November 2014 VA examination report.    The VA examiner noted that the Veteran does not require regulation of activities as part of medical management of diabetes.  The VA examiner also noted diabetic peripheral neuropathy and retinopathy.   

For the entire rating period, the Veteran's diabetes has been managed by the use of insulin and restricted diet.  The weight of the evidence of record shows regulation of activities has not been required for control of diabetes mellitus as required for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 
23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).  Insomuch as the Veteran contended in the February 2008 notice of disagreement that he is required to regulate his activities, the Board finds that the evidence from the VA treatment records and the July 2007 and November 2014 VA examination reports, showing no restriction of activities, outweighs the Veteran's unsubstantiated and general assertions made for compensation purposes.   

Based on the above, the Board finds that the criteria for a rating in excess of 
20 percent under Diagnostic Code 7913 for the diabetes mellitus have not been met or more nearly approximated for any period; therefore the claim must be denied.  See 38 C.F.R. § 4.119.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the Veteran has any complications associated with the service-connected diabetes mellitus that would allow for a separate compensable rating.  38 C.F.R. § 4.119.  The evidence of record does not support the current hypertension is a complication associated with the 
service-connected diabetes mellitus.  The July 2007 VA examiner diagnosed the Veteran with hypertension and opined that the hypertension was not a complication of diabetes.  Subsequently, the January 2008 rating decision denied service-connection for hypertension as secondary to diabetes mellitus.

The RO granted service connection for diabetes mellitus type II with erectile dysfunction in the January 2008 rating decision that is the subject of this appeal.  Erectile dysfunction has been rated with the service-connected diabetes mellitus for the entire initial rating period on appeal; thus, the RO has denied a separate rating for erectile dysfunction as a complication of diabetes.  Under Diagnostic Code 7522, erectile dysfunction in diabetes mellitus is to be rated as erectile dysfunction, which provides a single 20 percent disability rating where the evidence shows deformity of the penis.  There is no schedular rating for loss of erectile power alone under Diagnostic Code 7101.  

The Veteran has not contended, and the weight of the evidence does not otherwise show, that he is entitled to separate compensable rating for the erectile dysfunction.   Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.   In this case, the Board finds that the weight of the evidence is against a grant of a separate compensable rating for erectile dysfunction.    

The weight of the evidence is against a finding that the Veteran's left eye retinopathy, diagnosed at the November 2014 VA examination, is at least 
10 percent disabling under Diagnostic Code 6006.  Diabetic retinopathy is rated under 38 C.F.R. § 4.79 , Diagnostic Code 6006, which directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  In this case, at the November 2014 VA examination, the Veteran's visual acuity was recorded at 20/40 or better with no incapacitating episodes during the past 
12 months.  The VA examiner specifically indicated there was no decrease in visual acuity or other visual impairment.  For these reason, the Board finds that a separate compensable rating for diabetic left eye retinopathy based on visual acuity or incapacitating episodes is not warranted.  

Finally, in the February 2015 rating decision, the RO granted service connection for bilateral neuropathy and assigned a 10 percent rating for each lower extremity effective November 20, 2014.  The Veteran did not file a notice of disagreement; therefore, the issues of entitlement to higher initial ratings or for an earlier period are not in appellate status before the Board.  
 
 Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the diabetes mellitus for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the diabetes mellitus type II are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The diabetes mellitus has been manifested by use of insulin and regulation of diet, which are specifically provided for under Diagnostic Code 7913.  The criteria also contemplate the Veteran's symptoms of erectile dysfunction and left eye retinopathy as a related disorder, not separately compensable.  In this case, comparing the Veteran's disability level and symptomatology of the diabetes mellitus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the diabetes mellitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor 
indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly 
raised by a veteran or reasonably raised by the record during the rating appeal.  In the February 2015 rating decision, the RO granted a TDIU, effective November 20, 

2014.  The Veteran did not file a notice of disagreement with the effective date assigned; therefore, the issue of TDIU for an earlier period is not in appellate status before the Board.


ORDER

A higher disability rating in excess of 20 percent for the service-connected diabetes mellitus with erectile dysfunction and left eye retinopathy, for the entire period on appeal, is denied.


REMAND

Higher Initial Rating for Coronary Artery Disease

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the July 2011 Board decision, on remand, the RO was to schedule the Veteran for a VA examination and opinion.  The Board finds that the November 2014 VA examination report is inadequate for purposes of rating the CAD disability because diagnostic METs testing was not performed.  38 C.F.R. §§ 4.2, 
4.100 (2015); Barr 21 Vet. App. at 311.  One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104, Note 2 (2015).  

Under 38 C.F.R. § 4.100, METs testing is required in all cases except when there is a medical contraindication; when the left ventricular ejection fraction (LVEF) has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within one year; or when a 100 percent rating can be assigned on another basis  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In this case, the November 2014 VA examiner noted that METs diagnostic testing was not performed, did not indicate why adequate diagnostic testing of METs was not performed, and reported that there was no medical contraindication for not performing METs testing.  

If an examination report does not contain sufficient detail to rate a certain disability, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Accordingly, the Board finds that the November 2014 VA examination report is inadequate for purposes of rating the CAD disability on appeal and, thereby, there has been no substantial compliance with the July 2011 Board remand directive of affording an adequate VA examination with respect to the CAD disability.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311.  Therefore, a new VA examination is required to help ascertain the current extent of the service-connected CAD.
 
Accordingly, the issue of entitlement to a higher initial rating for coronary artery disease is REMANDED for the following action:

1.  Schedule the appropriate VA examination to help ascertain the current extent of the service-connected CAD.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The examiner is requested to provide diagnostic METs scores.  If these tests cannot or should not be undertaken, the examiner should provide an explanation for such finding, as well as an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.  It is insufficient for the examiner to only note that the Veteran does not experience symptoms with any level of physical activity as a reason for not providing METs scores. 

2.  Thereafter, the AOJ should readjudicate the issue of higher initial rating for CAD.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case, and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


